                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                           CASE NO. 5:14-CV-101-KDB-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )   ORDER
                                                        )
 RYAN BENESOWITZ,                                       )
                                                        )
                 Defendant,                             )
                                                        )
    and                                                 )
                                                        )
 CRG WORKFORCE, INC.,                                   )
                                                        )
                 Garnishee.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the United States’ “Motion for Dismissal

of Order of Continuing Garnishment” (Document No. 23) filed July 14, 2021. This motion has

been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, the undersigned

will grant the motion.

         The Court has reviewed the motion, which notes that “Defendant is no longer employed

by the Garnishee.” (Document No. 23, p. 1).

         IT IS THEREFORE ORDERED that the United States’ “Motion for Dismissal of Order

of Continuing Garnishment” (Document No. 23) is GRANTED. The “Order Of Continuing

Garnishment” (Document No. 21) filed in this case against Defendant is DISMISSED.

         SO ORDERED.
                                    Signed: July 14, 2021
